


SHARE EXCHANGE AGREEMENT







         This Share Exchange Agreement ("the Agreement"), dated as of the 22nd
day of May, 2019, by and between:




                  Party-1: TORTEC GROUP CORPORATION, a NEVADA corporation (the
“Company”); and




                  Party-2: TORTEC CENTRAL ASIA, a WYOMING corporation (“the
Target”), owned by the companies and individuals listed and described in Annex
“HH” attached hereto and made a part hereof (“Participant 1”). In this Agreement
any reference to any or all members of Party-2 shall correspond to the whole and
Party-2 and all members of Party-2 shall act in this Agreement as one Party.




                  Party-1 and Party-2 are referred to individually and jointly
in the Agreement as a “Party” or “Parties” with reference to the following:




RECITALS:




                  A. The Company is prepared to acquire 100% of the issued and
outstanding shares of capital stock in the Target from Participant 1;




                  B. The Target is 100% owned by Participants listed in Annex
“HH”;




                  C. The Company has authorized capital stock of (i) 200,000,000
shares of $0.001 par value common stock; and (ii) at the time of closing, the
Company will have 100,000,000 shares of issued and outstanding common stock.
 The shares of common stock of the Company are registered under Section 12(g) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and are
publicly-traded on the OTCQX of the Financial Industry Regulatory Authority
(“FINRA”) under the symbol “TRTK”.  Upon the Closing (as defined below in
Section 2.01), the Company will issue 2,000,000 additional shares of its common
stock as outlined herein;




                  D. All “$” mean United States Dollars herein, unless
specifically indicated otherwise;




                  E. It is the intention of the Parties that: (i) the issuance
and exchange of the respective shares of the Parties hereunder shall qualify as
a tax-free reorganization under Section 368(a) of the Internal Revenue Code of
1986, as amended (the “Code”); and (ii) that said exchange shall qualify as a
transaction in “securities” exempt from registration or qualification under the
United States Securities Act of 1933, as amended and in effect on the Closing of
this Agreement (the “Securities Act”); and




                  F. The Parties agree that the Annexes hereto shall be
“Exhibits” to this Agreement, and though the documents or information mentioned
in the Annexes shall not be “Exhibits” to the Agreement, they shall be integral
to the representations and warranties of the respective Parties in all respects
and made a part hereof for all such purposes.







         NOW, THEREFORE, the Parties hereto agree as follows:










ARTICLE 1

THE TRANSACTION




         1.01 At the Closing, 100% of the 1,000 issued and outstanding shares of
capital stock of the Target shall be acquired by the Company in exchange for
2,000,000 newly issued “restricted” common shares of the Company to be issued to
Participant 1, on a Two Thousand (2,000) shares of Company common stock for each
one (1) share of Target common stock basis, and which shall represent the full
and complete consideration paid under this Agreement for the acquisition of
Target (the "Consideration").





1







--------------------------------------------------------------------------------




         1.02 At the Closing, the Target will become a wholly-owned subsidiary
of the Company, and the Company will effectively acquire all business and assets
of the Target as now or hereafter existing.




         1.03 At the Closing, each of the Participant 1 will transfer to the
Company all of the shares of stock in the Target that each of them owns as
described on Annex HH, and all of such shares shall be transferred to the
Company free and clear from all security interests, liens, judgments or other
encumbrances, such that the Company shall then become the sole 100% owner of all
issued and outstanding shares of the Target.  Participant 1 shall exchange their
certificates representing the Target shares for the Company Shares by delivering
such stock certificates to the Company duly executed and endorsed in blank (or
accompanied by duly executed stock powers duly endorsed in blank), in each case
in proper form for transfer, with signatures guaranteed (unless waived by the
Company), and, if applicable, with all stock transfer and any other required
documentary stamps affixed thereto with appropriate instructions to authorize
the Company’s transfer agent to exchange Company Shares for the Target Shares.




         1.04 At the Closing, Participant 1 will arrange for signing and
delivery of all auxiliary documents substantially similar to those described in
the Closing Memorandum (Annex A) of this Agreement, and other legal documents as
may become needed to conclude the transaction in the State of Wyoming and
perfect it in such other jurisdictions where the Company may have its interests
in, including but not limited to, other states in the United States of America
and elsewhere.




         1.05 At the Closing, the Company shall deliver the Consideration in
accordance with this Agreement to Participant 1, as listed and described in
Annex (HH), such that each of the Participant 1  shall receive Two Thousand
(2,000) shares of the Company’s common stock for each one (1) share of the
Target‘s stock exchanged.




         1.06 The Company Shares issued and delivered to Participant 1 shall be
subject to resale restrictions imposed pursuant to the Securities Act and thus
restricted for a period of at least six (6) months from the date of issuance.




         1.07 Participant 1 acknowledge that the Company Shares are being issued
pursuant to an exemption from the registration requirements promulgated by the
U.S. Securities and Exchange Commission and agree to abide by all applicable
resale restrictions and hold periods imposed by applicable securities
legislation.




         1.08 At the Closing, the Company will cause its Board of Directors to
nominate and appoint Merdan Atayev to the Company's management as Vice President
in accordance with this Agreement.




ARTICLE 2

THE CLOSING




         2.01 The Closing of the Agreement (the “Closing) shall take place at
10:00 a.m. MDT on the day when the conditions to the Closing set forth in this
Agreement have been satisfied or waived, or at such other time and date as the
Parties hereto shall agree in writing (the "Closing Date"), simultaneously at
the offices of Anderson Call & Wilkinson, P.C., 110 South Regent Street, Suite
200, Salt Lake City, UT 84111.  The parties will use their good faith efforts to
attempt to close the transactions on or before June 30, 2019.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




         The Company hereby represents and warrants to Party 2 that:




         3.01 The Company shall deliver to Party 2 on or before the Closing,
each of the following:




                  (a) Annual and Quarterly Reports and Financial Statements. The
Company’s Annual Report for the fiscal year ended March 31, 2018 and the
Company’s Quarterly Report for the Quarter ended December 31, 2018.  The
Quarterly Report contains reviewed (unaudited) financial statements for the





2







--------------------------------------------------------------------------------

nine month period ended December 31, 2018, and the Annual Report contains
audited financial statements of the Company for the fiscal years ended March 31,
2018, and 2017, including, but not limited to, balance sheets and profit and
loss statements, prepared in accordance with United States generally accepted
accounting principles and which fairly present the financial condition of the
Company at the date or dates thereof. (Annex B)




                  (b) Property.  An accurate list and description of all
property, real or personal, owned by the Company, of a value equal to or greater
than $100,000 (Annex C).




                  (c) Liens and Liabilities. A complete and accurate list of all
material liens, encumbrances, easements, security interests or similar interests
in or on any of the assets of the Company, which assets are listed on Annex C
(Annex C.1). A complete and accurate list of all debts, liabilities and
obligations of the Company incurred or owing as of the date of this Agreement
(Annex C.2).




                  (d) Leases and Contracts. A complete and accurate list
describing all material terms of each lease (whether of real or personal
property) and each contract, promissory note, mortgage, license, franchise, or
other written agreement to which the Company is a party which involves or can
reasonably be expected to involve aggregate future payments or receipts by the
Company (whether by the terms of such lease, contract, promissory note, license,
franchise or other written agreement or as a result of a guarantee of the
payment of or indemnity against the failure to pay same) of $100,000 or more
annually during the three-month period ended December 31, 2018, and the 12-month
period ended March 31, 2018, or any consecutive twelve-month period thereafter,
except any of said instruments which terminate or are cancelable without penalty
during such three-month or 12-month period (Annex D).




                  (e) Loan Agreements and Debt Notes. Complete and accurate
copies of all loan agreements and other documents with respect to obligations of
the Company for the repayment of borrowed money (Annex E).




                  (f) Consents Required. A complete list of all agreements
wherein consent to the transaction herein contemplated is required to avoid
default thereunder; or where notice of such transaction is required at or
subsequent to the Closing, or where consent to an acquisition, consolidation or
sale of all or substantially all of the assets is required to avoid a default
thereunder (Annex F).




                  (g) Articles and Bylaws. Complete and accurate copies of the
Certificate and Articles of Incorporation and Bylaws of the Company, together
with all amendments thereto to the date hereof (Annex G).




                  (h) Officers and Directors. A complete and current list of all
Officers and Directors of the Company (Annex H).




                  (i) Litigation. A complete and accurate list (in all material
respects) of all material civil, criminal, administrative, arbitration or other
such proceedings or investigations (including without limitations unfair labor
practice matters, labor organization activities, environmental matters and civil
rights violations) pending or, to the knowledge of the Company, threatened,
which may materially and adversely affect the Company (Annex I).




         3.02 Organization, Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada with all requisite corporate power to own or lease its
properties and carry on its businesses as are now being conducted.




         3.03 Qualification. The Company is duly qualified and is licensed as a
foreign corporation authorized to do business in each jurisdiction wherein it
conducts its business operations. Such jurisdictions, which are the only
jurisdictions in which the Company is duly qualified and licensed as a foreign
corporation, are reflected in Annex J.




         3.04 Capitalization of the Company. On the Closing Date, immediately
before the Closing, the Company shall have authorized (a) at least 200,000,000
shares of common stock, $0.001 par value per share, and 10,000,000 shares of
preferred stock, $0.001 par value per share; and (b) 100,000,000 shares





3







--------------------------------------------------------------------------------

of common stock issued and outstanding, all of which are duly authorized,
validly issued and fully paid and non-assessable.  Immediately following the
Closing, the Company shall have issued and outstanding 102,000,000 shares of
common stock issued and outstanding, all of which shall be duly authorized,
validly issued and fully paid and non-assessable. No additional shares, options
or convertible securities of the Company shall be issued prior to the Closing.




         3.05 Authority. The execution and delivery of this Agreement and
consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action, including, but not limited to duly and
validly authorized action and approval by the Board of Directors, on the part of
the Company. This Agreement constitutes the valid and binding obligation of the
Company and is enforceable against it in accordance with its terms, subject to
the principles of equity applicable to the availability of the remedy of
specific performance. This Agreement has been duly executed by the Company, and
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement shall not result in any breach of
any terms or provisions of the Company's Certificates and Articles of
Incorporation or Bylaws or of any other document of organization, agreement,
court order or instrument to which the Company is a party or bound by.




         3.06 Absence of Undisclosed Liabilities. The Company has no material
liabilities of any nature, whether fixed, absolute, contingent or accrued, which
were not reflected on the financial statements set forth in Annex A or otherwise
disclosed in this Agreement or any of the Annexes delivered hereunder or
Exhibits attached hereto.




         3.07 Absence of Changes. Since the period ended December 31, 2018,
there has not been any material adverse change in the condition (financial or
otherwise), assets, liabilities, earnings or business of the Company, except for
changes occurring in the ordinary course of business and those changes
contemplated by this Agreement.




         3.08 Tax Matters. All taxes and other assessments and levies which the
Company is required by applicable law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper government
authorities or are held by the Company in separate bank accounts for such
payment or are represented by depository receipts, and all such withholdings and
collections and all other payments due in connection therewith (including,
without limitation, employment taxes, both the employee's and employer's share)
have been paid over to the government or placed in a separate and segregated
bank account for such purpose. There are no known deficiencies in income taxes
for any periods and further, the representations and warranties as to absence of
undisclosed liabilities contained in Section 3.06 includes any and all tax
liabilities of whatsoever kind or nature (including, without limitation, all
United States federal, state or local, and foreign, income, profit, franchise,
sales, use and property taxes) due or to become due, incurred in respect of or
measured by the Company income or business prior to the Closing Date.




         3.09 Options, Warrants, Etc. Except as otherwise described in Section
3.04 and Annex K, there are no outstanding options, warrants, calls, commitments
or agreements of any character to which the Company is a party or by which the
Company is bound, or is a party, calling for the issuance of shares of capital
stock of the Company or any securities representing the right to purchase or
otherwise receive any such capital stock of the Company.




         3.10 Title to Assets. Except for liens set forth in Annex C.1, the
Company is the sole unconditional owner of, with good and marketable title to,
all assets listed in the Annexes as owned by it and all other property and
assets are free and clear of all mortgages, liens, pledges, charges or
encumbrances of any nature whatsoever, excepting such charges listed in the
Annexes.




         3.11 Agreements in Force and Effect. Except as set forth in Annex D and
E, all material contracts, agreements, plans, promissory notes, mortgages,
leases, policies, licenses, franchises or similar instruments to which the
Company is a party are valid and in full force and effect on the date hereof,
and the Company has not breached any material provision of, and is not in
default in any material respect under the terms of, any such contract,
agreement, plan, promissory note, mortgage, lease, policy, license, franchise or
similar instrument which breach or default would have a material adverse effect
upon the business, operations or financial condition of the Company.





4







--------------------------------------------------------------------------------




         3.12 Legal Proceedings, Etc. Except as set forth in Annex I, there are
no civil, criminal, administrative, arbitration or other such proceedings or
investigations pending or, to the knowledge of either the Company, threatened,
in which, individually or in the aggregate, an adverse determination would
materially and adversely affect the assets, properties, business or income of
the Company. The Company has substantially complied with, and is not in default
in any material respect under, any laws, ordinances, requirements, regulations
or orders applicable to its businesses.




         3.13 Governmental Regulation. To the knowledge of the Company and
except as set forth in Annex L, the Company is not in violation of or in default
with respect to any applicable law or any applicable rule, regulation, order,
writ or decree of any court or any governmental commission, board, bureau,
agency or instrumentality, or delinquent with respect to any report required to
be filed with any governmental commission, board, bureau, agency or
instrumentality which violation or default could have a material adverse effect
upon the business, operations or financial condition of the Company.




         3.14 Brokers and Finders. The Company shall be solely responsible for
payment to any broker or finder retained by the Company for any brokerage fees,
commissions or finders' fees in connection with the transactions contemplated
herein.




         3.15 Accuracy of Information. No representation or warranty by the
Company contained in this Agreement and no statement contained in any
certificate or other instrument delivered or to be delivered to Party 2 pursuant
hereto or in connection with the transactions contemplated hereby (including
without limitation all Annexes and Exhibits hereto) contains or will contain any
untrue statement of material fact or omits or will omit to state any material
fact necessary in order to make the statements contained herein or therein not
misleading.




         3.16 Consents. Except as listed in Annex F, no consent or approval of,
or registration, qualification or filing with, any governmental authority or
other person is required to be obtained or accomplished by the Company or any
shareholder thereof in connection with the consummation of the transactions
contemplated hereby.




         3.17 Improper Payments. Neither the Company, nor any person acting on
behalf of the Company has made any payment or otherwise transmitted anything of
value, directly or indirectly, to (a) any official or any government or agency
or political subdivision thereof for the purpose of influencing any decision
affecting the business of the Company (b) any customer, supplier or competitor
of the Company or employee of such customer, supplier or competitor, for the
purpose of obtaining, retaining or directing business for the Company or (c) any
political party or any candidate for elective political office nor has any fund
or other asset of the Company been maintained that was not fully and accurately
recorded on the books of account of the Company.




         3.18 Copies of Documents. The Company has made available for inspection
and copying by Party 2 and its or his duly authorized representatives, and will
continue to do so at all times, true and correct copies of all documents which
it has filed with the U.S. Securities and Exchange Commission (“SEC”) and all
other governmental agencies which are material to the terms and conditions
contained in this Agreement. Furthermore, all filings by the Company with the
SEC, and all other governmental agencies, including, but not limited to the
United States Internal Revenue Service, have contained information which is true
and correct, to the best knowledge of the Board of Directors of the Company, in
all material aspects and did not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements made therein
not misleading or which could have any material adverse effect upon the
financial condition or operations of the Company or adversely affect the
objectives of this Agreement with respect to Target including, but not limited
to, the issuance and subsequent trading of the shares of common stock of the
Company to be received hereby, subject to compliance by the shareholders with
applicable securities laws, rules and regulations.




         3.19 Environmental Compliance.  Except in compliance with Environmental
Laws, the Company has not caused or permitted, and the Company has no knowledge
of, any material release or disposal by any person of any hazardous substance on
or from any premises formerly or presently used in the business. All hazardous
substances generated, handled, stored, treated, processed, transported or
disposed of in





5







--------------------------------------------------------------------------------

the course of the business have been generated, handled, stored, treated,
processed, transported or disposed of in all material respects, in compliance
with applicable Environmental Laws and any environmental permits.




ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE TARGET AND PARTICIPANT 1




         Party 2, acting jointly and severally and on behalf of each other and
Target and any beneficial or nominal owner of Target, in all material respects
and as may be applicable to complete the acquisition of Target by the Company,
hereby represent and warrant to the Company as follows:




         4.01 Party 2 shall deliver to the Company, on or before the Closing,
the following, accompanied by English language translation:




                  (a) Financial Statements. Unaudited financial statements of
Target for the period from inception through March 31, 2019, if available,
prepared in accordance with U.S. generally accepted accounting principles and
which fairly present the financial condition of the Target at the dates thereof
(Annex AA).




                  (b) Property. An accurate list and description of all
property, real or personal owned by the Target of a value equal to or greater
than $100,000 (Annex BB).




                  (c) Liens and Liabilities. A complete and accurate list of all
material liens, encumbrances, easements, security interests or similar interests
in or on any of the assets listed on Annex BB (Annex CC). A complete and
accurate list of all debts, liabilities and obligations of Target incurred or
owing as of the date of this Agreement (Annex CC.1).




                  (d) Leases and Contracts. A complete and accurate list
describing all material terms of material leases (whether of real or personal
property) and each contract, promissory note, mortgage, license, franchise, or
other written agreement to which Target is a party which involves or can
reasonably be expected to involve aggregate future payments or receipts by
Target (whether by the terms of such lease, contract, promissory note, license,
franchise or other written agreement or as a result of a guarantee of the
payment of or indemnity against the failure to pay same) of $1,000 or more
annually during other than in the ordinary course of business, or any
consecutive 12-month period thereafter, except any of said instruments which
terminate or are cancelable without penalty during such 12-month period (Annex
DD).




                  (e) Loan Agreements and Debt Notes. Complete and accurate
copies of all loan agreements and other documents with respect to obligations of
Target for the repayment of borrowed money (Annex EE).




                  (f) Consents Required. A complete list of all agreements
wherein consent to the transaction herein contemplated is required to avoid a
default thereunder; or where notice of such transaction is required at or
subsequent to closing, or where consent to an acquisition, consolidation, or
sale of all or substantially all of the assets is required to avoid a default
thereunder (Annex FF).




                  (g) Articles and Bylaws. Complete and accurate copies of the
Articles of Incorporation and Bylaws of Target, together with all amendments
thereto to the date hereof (Annex GG).




                  (h) Shareholders. A complete list of all persons or entities
holding capital stock or participatory interest of Target or any rights to
subscribe for  acquire, or receive shares of the capital stock of Target
(whether warrants, calls, options, or conversion rights), including copies of
all stock option plans whether qualified or nonqualified, and other similar
agreements (Annex HH).




                  (i) Officers and Directors. A complete and current list of all
Officers, Directors and Members of the audit committee of Target (Annex II).








6







--------------------------------------------------------------------------------

                  (j) Salary Annex. A complete and accurate list (in all
material respects) of the names and the current salary rate or each present
employee of Target who received $1,000 or more in aggregate compensation from
Target whether in salary, bonus or otherwise, during the period from inception
through the Closing Date, or who is presently scheduled to receive from Target a
salary in excess of $1,000 during any fiscal year, including in each case the
amount of compensation received or expected to be received, along with the
hourly rates of all other employees listed according to departments (Annex JJ).




                  (k) Litigation. A complete and accurate list (in all material
respects) of all material civil, criminal, administrative, arbitration or other
such proceedings or investigations (including without limitations unfair labor
practice matters, labor organization activities,  environmental matters and
civil rights violations) pending or, to the knowledge of Target threatened,
which may materially and adversely affect Target (Annex KK).




                  (l) Tax Returns. Accurate copies of all tax returns of Target
filed with the Internal Revenue Service and in the State of Wyoming or any other
jurisdiction through the Closing Date (Annex LL).




                  (m) Agency Reports. Copies of all material reports or filings
(and a list of the categories of reports or filings made on a regular basis)
made by Target with any governmental agencies (Annex MM).




                  (n) A true and complete list (in all material respects), as of
the date of this Agreement, showing (1) the name of each bank in which Target
has an account or safe deposit box, and (2) the names and          addresses of
all signatories (Annex NN).




                  (o) Jurisdictions Where Qualified. A list of all jurisdictions
wherein Target is qualified to do business and is in good standing (Annex OO).




                  (p) Subsidiaries. A complete list of all subsidiaries of
Target (Annex PP). The term "Subsidiary" or "Subsidiaries" shall include
corporations, unincorporated associations, partnerships, joint ventures or
similar entities in which Target has an interest, direct or indirect.




                  (q) Union Matters. An accurate list and description (in all
material respects) of union contracts and collective bargaining agreements of
Target, if any (Annex QQ).




                  (r) Employee and Consultant Contracts. A complete and accurate
list of all employee and consultant contracts which Target may have, other than
those listed in the Annex on Union Matters (Annex RR).




                  (s) Employee Benefit Plans. Complete and accurate copies of
all salary, stock option, bonus, incentive compensation, deferred compensation,
profit sharing, retirement, pension, group insurance, disability, death benefit
or other benefit plans, trust agreements or arrangements of Target in effect on
the date hereof or to become effective after the date thereof, together with
copies of any determination letters issued by any governmental agency with
respect thereto (Annex SS).




                  (t) Insurance Policies. A complete and accurate list (in all
material respects) and description of all material insurance policies naming
Target as an insured or beneficiary or as a loss payable payee or for which
Target is paid all or part of the premium in force on the date hereof,
specifying any notice or other information possessed by Target regarding
possible claims thereunder, cancellation thereof or premium increases thereon,
including any policies now in effect naming Target as beneficiary covering the
business activities of Target (Annex TT).




                  (u) Customers. A complete and accurate list (in all material
respects) of the customers of Target, including all presently effective
contracts of Target to be assigned to Target, accounting for the principle
revenues of Target, indicating the dollar amounts of gross revenues of each such
customer for the three-month period from inception through the Closing Date
(Annex UU).




                  (v) Licenses and Permits. A complete list of all licenses,
permits and other authorizations of Target (Annex VV).








7







--------------------------------------------------------------------------------

         4.02 Organization, Standing and Power. Target is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Wyoming with all requisite corporate power to own or lease its properties and
carry on its business as is now being conducted.




         4.03 Qualification. Target is duly qualified and licensed as a foreign
corporation authorized to do business in each jurisdiction wherein it conducts
business operations. Such jurisdictions, which are the only jurisdictions in
which Target is duly qualified and licensed as a foreign corporation, are shown
in Annex OO.




         4.04 Capitalization and Ownership of Target. The charter capital of the
Target consists of One Thousand (1,000) shares of authorized common stock, par
value $0.001 per share, of which One Thousand (1,000) shares are issued and
outstanding, and no shares of authorized preferred stock.  All issued and
outstanding shares of capital stock of the Target have been paid in full and are
duly authorized, validly issued and fully paid and non-assessable. All
preemptive rights with respect to the Target’s participating interest or stock
have been waived.  All shares of Target’s capital stock are owned as indicated
in Annex HH, free and clear of any liens or encumbrances of any kind or nature
whatsoever, whether by contract, operation of applicable law or otherwise and
can be conveyed or otherwise exchanged under this Agreement, all as of the
Closing Date.  No additional shares, options or convertible securities of Target
shall be issued prior to the Closing.




         4.05 Authority. The execution and delivery of this Agreement and
consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action, including but not limited to duly and validly
authorized action and approval by the Board of Directors or other required
persons on behalf of Target, and by each of the Participant 1. This Agreement
constitutes the valid and binding obligation of Target and each of Participant
1, enforceable against Target and each Participant 1 in accordance with its
terms, subject to the principles of equity applicable to the availability of the
remedy of specific performance. This Agreement has been duly executed, as
applicable, by Target and Participant 1 and the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement shall not result in any breach of any terms or provisions of Target's
Articles of Incorporation or Bylaws or of any other agreement, court order or
instrument to which Target or any of Participant 1 is a party or bound.




         4.06 Absence of Undisclosed Liabilities. Target has no material
liabilities of any nature, whether fixed, absolute, contingent or accrued, which
were not reflected on the financial statements set forth in Annex AA or
otherwise disclosed in this Agreement or any of the Annexes or Exhibits attached
hereto.




         4.07 Absence of Changes. Since the most recent date of the financial
statements provided by Target, and to the date hereof, there has not been any
material adverse change in the condition (financial or otherwise), assets,
liabilities, earnings or business of Target, except for changes resulting from
completion of those transactions described in Section 5.01.




         4.08 Tax Matters. All taxes and other assessments and levies which
Target is required by applicable law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper government
authorities or are held by Target in separate bank accounts for such payment or
are represented by depository receipts, and all such withholdings and
collections and all other payments due in connection therewith (including,
without limitation, employment taxes, both the employee's and employer's share)
have been paid over to the government or placed in a separate and segregated
bank account for such purpose. There are no known deficiencies in income taxes
for any periods and further, the representations and warranties as to absence of
undisclosed liabilities contained in Section 4.06 includes any and all tax
liabilities of whatsoever kind or nature (including, without limitation, all
federal, provincial, local and foreign income, profit, franchise, sales, use and
property taxes) due or to become due, incurred in respect of or measured by
Target income or business prior to the Closing Date.




         4.09 Options, Warrants, etc. Except as otherwise described in Annex HH,
there are no outstanding options, warrants, calls, commitments or agreements of
any character to which Target or its shareholders are a party or by which Target
or its shareholders are bound, or are a party, calling for the issuance of
shares of capital stock of Target or any securities representing the right to
purchase or otherwise receive any such capital stock of Target.





8







--------------------------------------------------------------------------------




         4.10 Title to Assets. Except for liens set forth in Annex CC, Target is
the sole and unconditional owner of, with good and marketable title to all the
assets and patents listed in the Annexes as owned by them and all other property
and assets are free and clear of all mortgages, liens, pledges, charges or
encumbrances of any nature whatsoever.




         4.11 Agreements in Force and Effect. Except as set forth in Annexes DD
and EE, all material contracts, agreements, plans, promissory notes, mortgages,
leases, policies, licenses, franchises or similar instruments to which Target is
a party are valid and in full force and effect on the date hereof, and Target
has not breached any material provision of, and is not in default in any
material respect under the terms of, any such contract, agreement, plan,
promissory note, mortgage, lease, policy, license, franchise or similar
instrument which breach or default would have a material adverse effect upon the
business, operations or financial condition of Target.




         4.12 Legal Proceedings, Etc. Except as set forth in Annex KK, there are
no civil, criminal, administrative, arbitration or other such proceedings or
investigations pending or, to the knowledge of the Parties, threatened, in
which, individually or in the aggregate, an adverse determination would
materially and adversely affect the assets, properties, business or income of
Target. Target has substantially complied with, and is not in default in any
material respect under, any laws, ordinances, requirements, regulations or
orders applicable to its businesses.




         4.13 Governmental Regulation. To the knowledge of the Parties and
except as set forth in Annex KK, Target is not in violation of or in default
with respect to any applicable law or any applicable rule, regulation, order,
writ or decree of any court or any governmental commission, board, bureau,
agency or instrumentality, or delinquent with respect to any report required to
be filed with any governmental commission, board, bureau, agency or
instrumentality which violation or default could have a material adverse effect
upon the business, operations or financial condition of Target.




         4.14 Broker and Finders. Party 2 shall be solely responsible for
payment to any broker or finder retained by Party 2 for any brokerage fees,
commissions or finders' fees in connection with the transactions contemplated
herein.




         4.15 Accuracy of Information. No representation or warranty by
Participant 1 contained in this Agreement and no statement contained in any
certificate or other instrument delivered or to be delivered to the Company
pursuant hereto or in connection with the transactions contemplated hereby
(including without limitation all Annexes and Exhibits hereto) contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary in order to make the statements contained herein or
therein not misleading.




         4.16 Subsidiaries. Except as listed in Annex PP, Target does not have
any other subsidiaries or own capital stock representing ten percent (10%) or
more of the issued and outstanding stock of any other corporation.




         4.17 Consents. Except as listed in Annex FF, no consent or approval of,
or registration, qualification or filing with, any other governmental authority
or other person is required to be obtained or accomplished by Target in
connection with the consummation of the transactions contemplated hereby.




         4.18 Improper Payments. No person acting on behalf of Target has made
any payment or otherwise transmitted anything of value, directly or indirectly,
to (a) any official or any government or agency or political subdivision thereof
for the purpose of influencing any decision affecting the business of Target, or
(b) any political party or any candidate for elective political office, nor has
any fund or other asset of Target been maintained that was not fully and
accurately recorded on the books of account of Target.




         4.19 Copies of Documents. Target has made available for inspection and
copying by the Company and its duly authorized representatives, and will
continue to do so at all times, true and correct copies of all documents which
it has filed with any governmental agencies which are material to the terms and
conditions contained in this Agreement. Furthermore, all filings by Target with
governmental agencies, including but not limited to any taxing authority, have
contained information which is true and correct in all





9







--------------------------------------------------------------------------------

material respects and did not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements made therein
not misleading or which could have any material adverse effect upon the
financial condition or operations of Target or adversely affect the objectives
of this Agreement.




         4.20 Investment Intent of Shareholders. Each shareholder of Target
represents and warrants to the Company that the shares of the Company being
acquired pursuant to this Agreement are being acquired for its own account and
for investment purposes and not with a view to the public resale or distribution
of such shares and further acknowledges that the shares being issued have not
been registered under the Securities Act and are "restricted securities" as that
term is defined in SEC Rule 144 promulgated under the Securities Act and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available; that each understands
the meaning of the term “restricted securities”; that each has had access to the
reports and registration statements filed by the Company with the SEC at
www.sec.gov or otherwise; and that each is an “accredited investor” as that term
is defined in United States securities laws, rules and regulations, and
specifically, in SEC Rule 501.




         4.21 Status of Target’s Shares.  Each of Participant 1 represents
individually as to all of the shares of Target capital stock owned by said
shareholder, that the shares are owned free and clear of all security interests,
liens, judgments and other encumbrances, and will be transferred to the Company
at the Closing free and clear from all security interests, liens, judgments and
other encumbrances.




        4.22 Sophisticated Investors.  Each of the Participant 1 is a
sophisticated investor, able to understand the merits and risks of entering into
this Agreement and consummating the transactions contemplated herein, and has
had access to all information concerning the Company, its assets, liabilities
and business that Participant 1 believe is material to their respective
investment decisions.




         4.23 Environmental Compliance.  Except in compliance with Environmental
Laws, Target has not caused or permitted, and Target has no knowledge of, any
material release or disposal by any person of any hazardous substance on or from
any premises formerly or presently used in the business. All hazardous
substances generated, handled, stored, treated, processed, transported or
disposed of in the course of the business have been generated, handled, stored,
treated, processed, transported or disposed of in all material respects, in
compliance with applicable Environmental Laws and any environmental permits.




ARTICLE 5

CONDUCT AND TRANSACTIONS PRIOR TO THE

EFFECTIVE TIME OF THE SHARE EXCHANGE




         5.01 Parties Conduct and Transactions. During the period from the date
hereof to the date of Closing, the Parties shall cause the Company and the
Target to:




                  (a) Conduct their operations in the ordinary course of
business, including but not limited to, paying all obligations as they mature,
complying with all applicable tax laws, filing all tax returns required to be
filed and paying all taxes due;




                  (b) Maintain their records and books of account in a manner
that fairly and correctly reflects its income, expenses, assets and liabilities;




         5.02 The Company Conduct and Transactions. The Company shall not during
such period, except in the ordinary course of business, without the prior
written consent of Participant 1:




                  (a) Except as otherwise contemplated or required by this
Agreement, sell, dispose of or encumber any of its properties or assets;




                  (b) Declare or pay any dividends on shares of its capital
stock or make any other distribution of assets to the holders thereof;








10







--------------------------------------------------------------------------------

                  (c) Issue, reissue or sell, or issue options or rights to
subscribe to, or enter into any contract or commitment to issue, reissue or
sell, any shares of its capital stock or acquire or agree to acquire any shares
of its capital stock;




                  (d) Except as otherwise contemplated and required by this
Agreement, amend its Articles of Incorporation or merge or consolidate with or
into any other corporation or sell all or substantially all of its assets or
change in any manner the rights of its capital stock or other securities;




                  (e) Except as contemplated or required by this Agreement, pay
or incur any obligation or liability, direct or contingent, of more than $1,000,
other than in the ordinary course of business, excluding such payment as may be
required for the purposes of completion and the closing of the transactions
described in this Agreement;




                  (f) Incur any indebtedness for borrowed money, assume,
guarantee, endorse or otherwise become responsible for obligations of any other
party, or make loans or advances to any other party, excluding the transactions
contemplated by this Agreement;




                  (g) Make any material change in its insurance coverage;




                  (h) Increase in any manner the compensation, direct or
indirect, of any of its officers or executive employees; except in accordance
with existing employment contracts;




                  (i) Enter into any agreement or make any commitment to any
labor union or organization;




                  (j) Make any capital expenditures, excluding the transactions
contemplated by this Agreement.




         5.03 Conduct and Transactions of Target. During the period from the
date hereof to the date of Closing, Target shall:




                  (a) Obtain an Investment Letter from each of the beneficiary
shareholders or owners of Target in a form substantially like that attached
hereto as Exhibit “B”.




                  (b) Conduct the operations of Target in the ordinary course of
business.




         5.04 Target shall not during such period, except in the ordinary course
of business, without the prior written consent of the Company:




                  (a) Except as otherwise contemplated or required by this
Agreement, sell, dispose of or encumber any of the properties or assets of
Target;




                  (b) Declare or pay any dividends on shares of its capital
stock or make any other distribution of assets to the holders thereof;




                  (c) Issue, reissue or sell, or issue options or rights to
subscribe to, or enter into any contract or commitment to issue, reissue or
sell, any shares of its capital stock or acquire or agree to acquire any shares
of its capital stock;




                  (d) Except as otherwise contemplated and required by this
Agreement, amend its Articles of Incorporation or merge or consolidate with or
into any other corporation or sell all or substantially all of its assets or
change in any manner the rights of its capital stock or other securities;




                  (e) Except as otherwise contemplated and required by this
Agreement, pay or incur any obligation or liability, direct or contingent, of
more than $1,000, other than in the ordinary course of business;




                  (f) Except as otherwise contemplated and required by this
Agreement, incur any indebtedness for borrowed money, assume, guarantee, endorse
or otherwise become responsible for obligations of any other party, or make
loans or advances to any other party, other than in the ordinary course of
business;





11







--------------------------------------------------------------------------------




                  (g) Make any material change in its insurance coverage;




                  (h) Increase in any manner the compensation, direct or
indirect, of any of its officers or executive employees; except in accordance
with existing employment contracts;




                  (i) Enter into any agreement or make any commitment to any
labor union or organization;




                  (j) Make any material capital expenditures.




                  (k) Unless contemplated by this Agreement, allow any of the
foregoing actions to be taken by any subsidiary of Target.




ARTICLE 6

RIGHTS OF INSPECTION




         6.01 During the period from the date of this Agreement to the Closing
Date, the Company and Target agree to use their best efforts to give the other
Party, including its representatives and agents, full access to the premises,
books and records of each of the Parties, and to furnish the other with such
financial and operating data and other information including, but not limited
to, copies of all legal documents and instruments referred to on any Annex or
Exhibit hereto, with respect to the business and properties of the Company or
Target or otherwise as may be necessary for the completion of the transactions
contemplated hereby, as the case may be, as the other shall from time to time
request; provided, however, if there are any such investigations: (1) they shall
be conducted in such manner as not to unreasonably interfere with the operation
of the business of the other Parties and (2) such right of inspection shall not
affect in any way whatsoever any of the representations or warranties given by
the respective Parties hereunder. In the event of termination of this Agreement,
the Company and Target will each return to the other all documents, work papers
and other materials obtained from the other Party in connection with the
transactions contemplated hereby, and will take such other steps necessary to
protect the confidentiality of such material.




ARTICLE 7

CONDITIONS TO CLOSING




         7.01 Conditions to Obligations of the Target. The obligations of the
Target to perform this Agreement are subject to the satisfaction of the
following conditions on or before the Closing unless waived in writing.




                  (a) Representations and Warranties. There shall be no
information disclosed in the Annexes delivered by the Company, which in the
opinion of Participant 1 would materially adversely affect the proposed
transaction and intent of the Parties as set forth in this Agreement. The
representations and warranties of the Company set forth in Article 3 hereof
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing as though made on and as of the Closing, except
as otherwise permitted by this Agreement.




                  (b) Performance of Obligations. The Company shall have in all
material respects performed all agreements required to be performed by it under
this Agreement and shall have performed in all material respects any actions
contemplated by this Agreement prior to or on the Closing and the Company shall
have complied in all material respects with the course of conduct required by
this Agreement.




                  (c) Corporate Action. The Company shall have furnished
minutes, certified copies of corporate resolutions and/or other documentary
evidence satisfactory to the Target that the Company has submitted with this
Agreement and any other documents required hereby to such Parties for approval
as provided by applicable law.




                  (d) Consents. Execution of this Agreement by the shareholders
of Target and any consents necessary for or approval of any Party listed on any
Annex delivered by the Company whose consent or approval is required pursuant
thereto shall have been obtained.





12







--------------------------------------------------------------------------------




                  (e) Annual and Quarterly Reports and Financial Statements.
Participant 1 shall have been furnished with the Annual Report of the Company on
Form 10-K for the fiscal year ended March 31, 2018 and the Quarterly Report on
Form 10-Q for the period ended December 31, 2018 with related financial
statements, including, but not limited to, balance sheets and profit and loss
statements. Such financial statements shall have been prepared in conformity
with United States generally accepted accounting principles on a basis
consistent with those of prior periods and fairly present the financial position
of the Company as of the periods stated.




                  (f) Statutory Requirements. All statutory requirements for the
valid consummation by the Company of the transactions contemplated by this
Agreement shall have been fulfilled.




                  (g) Governmental Approval. All authorizations, consents,
approvals, permits and orders of all federal and state governmental agencies
required to be obtained by the Company for consummation of the transactions
contemplated by this Agreement shall have been obtained.




                  (h) Changes in Financial Condition of the Company. There shall
not have occurred any material adverse change in the financial condition or in
the operations of the business of the Company, except expenditures in the
ordinary course of business and expenditures in furtherance of this Agreement.




                  (i) Absence of Pending Litigation. The Company is not engaged
in or threatened with any suit, action, or legal, administrative or other
proceedings or governmental investigations pertaining to this Agreement or the
consummation of the transactions contemplated hereunder.




                  (j) Authorization for Issuance of Stock. Participant 1 shall
have received in form and substance satisfactory to them a letter instructing
and authorizing the Registrar and Transfer Agent for the shares of common stock
of the Company to issue stock certificates representing ownership of the Company
common stock to Participant 1 in accordance with the terms of this Agreement,
subject to the satisfaction of the conditions to be satisfied by Target and
Participant 1.




                  (k) Conditional Subsequent Exchange.  The Closing of the
proposed acquisition of the Target as contemplated by this Agreement, shall
occur as soon as all conditions have been satisfied or waived following
execution of this Agreement, and the parties shall use their good faith efforts
to close the transactions on or before June 30, 2019.




                  (l)  Officers and Directors.  The directors of the Company
immediately prior to the Closing Date shall appoint Merday Atayev to the
Company’s Management as Vice President.




         7.02 Conditions to Obligations of the Company. The obligation of the
Company to perform this Agreement is subject to the satisfaction of the
following conditions on or before the Closing unless waived in writing by the
Company.




                  (a) Representations and Warranties. There shall be no
information disclosed in the Annexes delivered by Target which in the opinion of
the Company, would materially adversely affect the proposed transaction and
intent of the Parties as set forth in this Agreement. The representations and
warranties of the Target and Participant 1 set forth in Article 4 hereof shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing as though made on and as of the Closing, except as
otherwise permitted by this Agreement.




                  (b) Performance of Obligations. Target shall have in all
material respects performed all agreements required to be performed by it under
this Agreement and shall have performed in all material respects any actions
contemplated by this Agreement prior to or on the Closing and Target shall have
complied in all respects with the course of conduct required by this Agreement.




                  (c) Corporate Action. Target shall have furnished minutes,
certified copies of corporate resolutions and/or other documentary evidence
satisfactory to Counsel for the Company that Target has submitted with this
Agreement and any other documents required hereby to such Parties for approval
as provided by applicable law.





13







--------------------------------------------------------------------------------




                  (d) Consents. Any consents necessary for or approval of any
party listed on any Annex delivered by Target, whose consent or approval is
required pursuant thereto, shall have been obtained.




                  (e) Financial Statements. The Company shall have been
furnished with unaudited financial statements of Target for the period from
inception up through March 31, 2019, including balance sheet and profit and loss
statement. Such financial statements shall have been prepared in conformity with
U.S. generally accepted accounting principles on a basis consistent with those
of prior periods and fairly present the financial position of Target as of the
periods stated.




                  (f) Statutory Requirements. All statutory requirements for the
valid consummation by Target and of the transactions contemplated by this
Agreement shall have been fulfilled.




                  (g) Governmental Approval. All authorizations, consents,
approvals, permits and orders of all federal and state governmental agencies
required to be obtained by Target for consummation of the transactions
contemplated by this Agreement shall have been obtained.




                  (h) Employment Agreements. Existing Target employment
agreements will have been delivered to the Company.




                  (i) Changes in Financial Condition of Target. There shall not
have occurred any material adverse change in the financial condition or in the
operations of the business of Target, except expenditures in furtherance of this
Agreement.




                  (j) Absence of Pending Litigation. Target is not engaged in or
threatened with any suit, action, or legal, administrative or other proceedings
or governmental investigations pertaining to this Agreement or the consummation
of the transactions contemplated hereunder.




                  (k) Shareholder Approval. The Target’s Participant 1 shall
have signed, executed and delivered this Agreement. The Target participants
shall have approved a waiver of any preemptive rights of the Target or its
shareholders as may be required for consummation of the transactions
contemplated by this Agreement.




                  (l) Conditional Subsequent Exchange.  The Closing of the
proposed acquisition of the Target by the Company as contemplated by this
Agreement, shall occur as soon as all conditions have been satisfied or waived
following execution of this Agreement, and the parties shall use their good
faith efforts to close the transactions on or before June 30, 2019.




                  (m) Satisfaction of Creditors. Repayment and/or retiring of
all debts or obligations specifically identified in Annex EE, Target’s loans,
debts, and purchase money guarantees related to the transaction contemplated by
this Agreement respectively by the Company and Target.




                  (n)  Documents Described in Annex A.  Target and Participant 1
shall deliver all documents to the Company which are described in Annex A.




                  (o)  Transfer of Land and other Assets to Target.  Participant
1 shall have caused the following described land and the following assets to be
transferred to Target: (a) a new office and warehouse facility in Ashgabat,
Turkmenistan as described in Annex BB of this Agreement (the “Target Land”); and
(b) any furniture, tools, machinery and equipment for maintenance and lifting
(the “Target Assets”).  The Target shall have acquired ownership to the Target
Land based on a ninety-nine year lease from the government of Turkmenistan, free
and clear from all mortgages, trust deeds, liens or other encumbrances, and the
Target shall have acquired undisputed ownership of the Target Assets free and
clear from all security interests, liens or other encumbrances.




                  (p)  Participant 1 will cause the title of the land and
buildings to be transferred on the official governmental registries of
Turkmenistan in the name of the Target and show proof of the same before the
Closing.








14







--------------------------------------------------------------------------------




ARTICLE 8

MATTERS SUBSEQUENT TO CLOSING




         8.01 Covenant of Further Assurance. The Parties covenant and agree that
they shall, from time to time, execute and deliver or cause to be executed and
delivered all such further instruments of conveyance, transfer, assignments,
receipts and other instruments, and shall take or cause to be taken such further
or other actions as the other Party or Parties to this Agreement may reasonably
deem necessary in order to carry out the purposes and intent of this Agreement.




ARTICLE 9

NATURE AND SURVIVAL OF REPRESENTATIONS




         9.01 All statements contained in any written certificate, Annex,
exhibit or other written instrument delivered by the Company, Target or
Participant 1 or otherwise pursuant hereto, or otherwise adopted by the Company,
by its written approval, or by Target by its written approval, or in connection
with the transactions contemplated hereby, shall be deemed representations and
warranties by the Company, Target or Participant 1, as the case may be. All
representations, warranties and agreements made by either Party shall survive
for a period of two years, or until the discovery of any claim, loss, liability
or other matter based on fraud, if longer, but not longer than three years from
the date hereof.




ARTICLE 10

TERMINATION OF AGREEMENT AND ABANDONMENT OF ACQUISITION




         10.01 Termination. Anything herein to the contrary notwithstanding,
this Agreement and any agreement executed as required hereunder and the
acquisition contemplated hereby may be terminated at any time before the Closing
as follows:




                  (a) By mutual written consent of the Parties.




                  (b) By the Board of Directors of the Company if any of the
conditions set forth in Section 7.02 shall not have been satisfied by the
Closing Date.




                  (c) By Participant 1 if any of the conditions set forth in
Section 7.01 shall not have been satisfied by the Closing Date.




         10.02 Termination of Obligations and Waiver of Conditions; Payment of
Expenses. In the event this Agreement and the acquisition are terminated and
abandoned pursuant to this Article 10 hereof, this Agreement shall become void
and of no force and effect, and there shall be no liability on the part of any
of the Parties hereto, or their respective directors, officers, shareholders or
controlling persons to each other. Each Party hereto will pay all costs and
expenses incident to its or his negotiation and preparation of this Agreement
and any of the documents evidencing the transactions contemplated hereby,
including fees, expenses and disbursements of counsel.







ARTICLE 11

EXCHANGE OF SHARES




         11.01 Exchange of Shares. At the Closing, the Company shall issue a
letter to the transfer agent of the Company with a copy of the resolution of the
Board of Directors of the Company authorizing and directing the issuance of the
Company shares as contemplated by this Agreement.  At the Closing, each of
Participant 1 shall deliver his/her/its share certificate representing all of
the shares of Target’s capital shares being transferred to the Company (as
described on Annex HH), duly endorsed in blank.




         11.02 Restrictions on Shares Issued to Party 2. Due to the fact
Participant 1 will receive shares of the Company’s common stock in connection
with the acquisition which have not been registered under the Securities Act by
virtue of the exemption provided in Section 4(2) of the Securities Act and SEC
Rule





15







--------------------------------------------------------------------------------

506 or SEC Regulation S, stock certificates representing those shares of the
Company will contain substantially the following legend or a reasonable
facsimile thereof:




         “The shares represented by this certificate have not been registered
under the Securities Act of 1933, as amended. The shares have been acquired for
investment and may not be sold or offered for sale in the absence of an
effective registration statement for the shares under the Securities Act of
1933, as amended, or an opinion of counsel to the Company that such registration
is required.”




ARTICLE 12

MISCELLANEOUS




         12.01 Construction. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada excluding the conflicts of laws.




         12.02 Notices. All notices necessary or appropriate under this
Agreement shall be effective when personally delivered or deposited in the
United States mail, postage prepaid, certified or registered, return receipt
requested, and addressed to the Parties last known addresses which currently
located at:




                  (1) TORTEC GROUP CORPORATION: Attn: Mr. Stephen Smoot, 30 N
Gould St., Suite 2489, Sheridan, WY 82801 USA;




                  (2) TORTEC CENTRAL ASIA:  Attn:  Merdan Atayev, Garashsyzlyk
49/13, Ashgabat, Turkmenistan 744333




         12.03 Amendment and Waiver. The Parties hereby may, by mutual agreement
in writing signed by each Party, amend this Agreement in any respect. Any term
or provision of this Agreement may be waived in writing at any time by the Party
which is entitled to the benefits thereof, such waiver right shall include, but
not be limited to, the right of either Party to:




                  (a) Extend the time for the performance of any of the
obligations of the other;




                  (b) Waive any inaccuracies in representations by the other
contained in this Agreement or in any document delivered pursuant hereto;




                  (c) Waive compliance by the other with any of the covenants
contained in this Agreement, and performance of any obligations by the other;
and




                  (d) Waive the fulfillment of any condition that is precedent
to the performance by the Party so waiving of any of its obligations under this
Agreement. Any writing on the part of a Party relating to such amendment,
extension or waiver as provided in this Section 12.03 shall be valid if
authorized or ratified by the Board of Directors of such Party.




         12.04 Remedies not Exclusive. No remedy conferred by any of the
specific provisions of this Agreement is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise. The election of any one or more remedies by
the Company or Target shall not constitute a waiver of the right to pursue other
available remedies.




         12.05 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




         12.06 Benefit. This Agreement shall be binding upon, and inure to the
benefit of, the respective successors and assigns of the Company and Target and
its participants and shareholders.




         12.07 Entire Agreement. This Agreement and the Annexes and Exhibits
attached hereto, represent the entire agreement of the undersigned regarding the
subject matter hereof, and supersedes all prior written or oral understandings
or agreements between the Parties; provided, however, the Annexes shall not be
considered “Exhibits” to this Agreement.





16







--------------------------------------------------------------------------------




         12.08 Each Party to Bear its Own Expense. The Company and Target shall
each bear their own respective expenses incurred in connection with the
negotiation, execution, closing, and performance of this Agreement, including
counsel fees and accountant fees.




         12.09 Captions and Section Headings. Captions and section headings used
herein are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.




                  IN WITNESS WHEREOF, the Parties hereto have executed this
Agreement as of the date first above written.







Party-1: TORTEC GROUP CORPORATION







/s/ Stephen H. Smoot_______________________

By: Stephen H. Smoot, President and CEO










Party-2: TORTEC CENTRAL ASIA







/s/ Merdan Atayev__________________________

BY: Merdan Atayev, President and CEO




Participant 1 (Part of Party-2)










/s/ Merdan Atayev__________________________

Merdan Atayev







AGRS/2726.2 w/o Annexes








17





